Title: From James Madison to Thomas Jefferson, 17 October 1784
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Octr 17. 1784.
On my arrival here I found that Mr. Short had passed through on his way to N. York & was there at the date of my last. I regret much that I missed the pleasure of seeing him. The inclosed was put into my hands by Mrs. House who recd. it after he left Philada. My two last, neither of which were in cypher, were written as will be all future ones in the same situation, in expectation of their being read by the post masters. I am well assured that this is the fate of all letters at least to and from public persons not only in France but all the other countries of Europe. Having now the use of my cypher I can write without restraint. In my last I gave you a sketch of what past at Fort Schuyler during my stay there: mentioning in particular that the Marquis had made a Speech to the Indians with the sanction of the Commissioners Wolcot[t] Le[e] Butler. The question will probably occur how a foreigner and a private one could appear on the theatre of a public treaty between United States and the Indian nations and how the Commissioners could lend a sanction to it. Instead of offering an opinion of the measure I will state the manner in which it was brought about. It seems that most of the Indian tribes particularly those of the Iroquois retain a strong predilection for the French and most of the lat[t]er an enthusiastic idea of the Marquis. This idea has resulted from his being a Frenchman, the figure he has made during the war and the arrival of several important events which he foretold to them soon after he came to this country. Before he went to Fort S. it had been suggested either in compliment or sincerity that his presence and influence might be of material service to the treaty. At Albany the same thing had been said to him by General Wolcot[t]. On his arrival at Fort S. Mr. Kirkland recommended an exertion of his influence as of essential consequence to the treaty painting in the strongest colours the attachment of the Indians to his person which seemed indeed to be verified by their caresses and the artifices employed by the British partizans to frustrate the objects of the treaty[,] among which was a pretext that the alliance between the United States and France was insincere and transitory and consequently the respect of the Indians for the lat[t]er ought to be no motive for their respecting the former. Upon these circumstances the M. grounded a written message to the Commissioners before they got up intimating his disposition to render the United States any services his small influence over the Indians might put in his power and desiring to know what the Commissioners would chuse him to say. The answer in Mr. Lee[’]s hand consisted of polite acknowledgements and information that the Commissioners would be happy in affording him an opportunity of saying whatever he might [wi]sh forbearing to advise or suggest [what] it would be best for him to say. The M. perceived the caution but imputed it to Le[e] alone. As his stay however was to be very short it was necessary for him to take provisional measures before the arrival of the Commissioners and particularly for calling in the Oneida cheifs who were at their town. It fell to my lot to be consulted in his dilemma. My advice was that he should invite the chief in such a way as would give him an opportunity of ad[dres]sing them publicly, if on a personal interview with the Commissioners it should be judged expedient; or of satisfying their expectations with a friendly entertainment in return for the civilities his visit to their town had met with. This advice was approved but the Indians brought with them such ideas of his importance as no private reception would probably have been equal to. When the Commissioners arriv[ed] the M. consulted them in person. They were reserved, he was embarrassed. Finally they changed their plan and concurred explicitly in his making a speech in form. He accordingly prepared one, communicated it to the Commissioners and publicly pronounced it, the Commissioners pr[o]mising such an one as was thought proper to int[ro]duce his. The answer of the sachems as well as the circumstances of the audience denoted the highest reverence for the orator. The cheif of the Oneidas said that the word which he had spoken to them early in the war had prevented them from being misled to the wrong side of it. During this scene and even during the whole stay of the M. he was the only conspicuous figure. The Commissioners were eclipsed. All of them probably felt it. Le[e] complained to me of the immoderate stress laid on the influence of the M. and evidently promoted his departure. The M. was not insensible of it but consoled himself with the service which he thought the Indian speeches would witness that he had rendered to the United States. I am persuaded that the transaction is also pl[eas]ing to him in another view as it will form a bright column in the gazet[te]s of Europe, ⟨and that he will be impatient for its appearance there without seeing any mode in which it can happen of course.⟩ As it is blende[d] with the proceedings of the Commissioners it will probably not be publi[sh]ed in America very soon, ⟨if at all.⟩ The time I have lately passed with the M. has given me a pretty thorough insi[gh]t into his character. With great natural frankness of temper he unit[e]s much addres[s] ⟨with very⟩ considerable talents, ⟨a strong thirst of praise and popularity.⟩ In his politics he says his three hob[b]y horses are the alliance between France and the United States, the unio[n] of the lat[t]er and the manumission of the slaves. The two former are the dearer to him as they are connected with his personal glory. The last does him real honor as it is a proof of his humanity. In a word I take him to be as amiable a man as can be imagined and as sincere an American as any Frenchman can be; one whose past services gratitude obliges us to acknowle[d]ge, and whose future friendship prudence requires us to cultivate.
The Committee of the States have never reassembled. The case of Longchamps has been left both by the Legislature & Executive of this State to its Judiciary course. He is sentenced to a fine of 100 Crowns, to 2 years imprisonment, and Security for good behaviour for 7 years. On teusday morning I set off for Richmond, where I ought to be tomorrow, but some delays have put it out of my power. The ramble I have taken has rather inflamed than extinguished my curiosity to see the Northern & N. W. Country. If circumstances be favorable I may possibly resume it next Summer. Present my compliments to Miss Patsy, for whom as well as for yourself Mrs. House charges me with hers. She has lately recd. a letter from poor Mrs. Trist, every syllable of which is the language of affliction itself. She had arrived safe at the habitation of her decd. husband, but will not be able to leave that Country till the Spring at the nearest. The only happiness she says she is capable of there is to receive proofs that her friends have not forgotten her. I do not learn what is likely to be the amount of the effects left by Mr. T. former accounts varied from 6 to 10,000 dollars. I am Dear Sir Yrs. very affecty.
J. Madison Jr.
